                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,

       Plaintiff,
                                                         Hon. Paul L. Maloney
v.
                                                         Case No. 1:20-cr-00050
RICARDO RAMOS-BAUTISTA,

      Defendant.
________________________________/
                                      ORDER


      Defendant appeared before me on March 24, 2020, with appointed counsel for

a detention hearing under the Bail Reform Act of 1984, 18 U.S.C. § 3142(f). After

being advised of his rights, including those attendant to a detention hearing,

defendant waived his right to the hearing. Moreover, defendant waived his right to

grand jury review and elected to proceed on the Felony Information. I find that his

waivers were knowingly and voluntarily entered.

      Accordingly, IT IS ORDERED that defendant is committed to the custody of

the Attorney General pending trial.

      DONE AND ORDERED on March 24, 2020.




                                             /s/ Phillip J. Green
                                            PHILLIP J. GREEN
                                            United States Magistrate Judge
